908 A.2d 539 (2006)
280 Conn. 914
STATE OF CONNECTICUTv.
EDWARD R. DALZELL
Supreme Court of Connecticut.
Decided September 20, 2006
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 96 Conn. App. 515 (AC 26255), is granted, limited to the following issue:
"Did the Appellate Court properly reach the question whether the defendant's arrest for operating a motor vehicle while under the influence of drugs was based on probable cause, and, if so, did it properly conclude that probable cause was lacking?"
The Supreme Court docket number is SC 17736.
Robert J. Scheinblum, senior assistant state's attorney, in support of the petition.
Elizabeth M. Inkster, senior assistant public defender, in opposition.